United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Chula Vista, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1630
Issued: October 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2015 appellant filed a timely appeal from a May 4, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
five percent permanent impairment of his right lower extremity.
FACTUAL HISTORY
On April 24, 2013 appellant, then a 29-year-old border patrol agent, filed a traumatic
injury claim (Form CA-1) alleging that he sustained injury on April 21, 2013 when his right foot
was caught in a pile of rocks and his right leg twisted as he fell. OWCP accepted sprain of
1

5 U.S.C. § 8101 et seq.

unspecified sites of the right leg and knee. Appellant received disability compensation on the
daily rolls from June 10 to 24, 2013.
The findings of May 2, 2013 magnetic resonance imaging (MRI) scan testing of
appellant’s right ankle showed a low-to-moderate grade partial tear at the level of the fibula tip
with immediate reconstitution distally, partial tear of the peroneus brevis, bone bruise of the
posterior talus, and a low-grade acute sprain of the calcaneofibular ligament with associated
marrow edema involving the posterior talus.
On December 20, 2013 appellant filed a claim for a schedule award (Form CA-7) due to
his accepted work injury.
On February 6, 2014 OWCP advised appellant that he needed to submit an impairment
rating derived in accordance with the standards of the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009).
By decision dated February 11, 2015, OWCP denied appellant’s schedule award claim
because he had not submitted medical evidence entitling him to such an award.
Appellant submitted an October 29, 2013 report in which Dr. Tal S. David, an attending
Board-certified orthopedic surgeon, detailed his factual and medical history and reported
findings upon physical examination. Dr. David noted that appellant complained of mild right
calf weakness with maximal push-off and jumping and also reported loss of right ankle internal
rotation. He stated that, upon testing of various ankle motions, appellant had full right ankle
range of motion compared to the opposite side, except that his left ankle inversion was to 30
degrees and his right ankle inversion was only to 20 degrees. Dr. David noted that, based on
Table 16-2 (Foot and Ankle Regional Grid) on page 501 of the sixth edition of the A.M.A.,
Guides, appellant’s moderate motion deficit on right ankle inversion and “mild weakness of both
the inversion and posterior tibial tendon” meant that he had 12 percent permanent impairment of
his right lower extremity. He indicated that, at the time of the October 29, 2013 examination,
appellant had reached maximum medical improvement.
On April 15, 2015 Dr. Leonard A. Simpson, a Board-certified orthopedic surgeon serving
as an OWCP medical adviser, discussed his review of the medical evidence of record, including
Dr. David’s October 29, 2013 report. He stated that, under Table 16-2 (Foot and Ankle Regional
Grid) on page 501, appellant had a strain with mild motion deficit which would place him under
class 1 (five percent default rating). Dr. Simpson indicated that the records documented some
loss of subtalar inversion which would be considered “mild” under Table 16-20 on page 549. He
assigned a grade modifier 1 for Functional History (GMFH) and a grade modifier 1 for Clinical
Studies (GMCS) (confirmed peroneus brevis partial tear). The grade modifier was nonapplicable
for Physical Examination (GMPE) because the documented loss of motion was utilized for
placement of appellant’s condition under a class 1 diagnosis-based rating. Application of the Net
Adjustment Formula resulted in no adjustment from the default value of five percent and
therefore appellant had a total right lower extremity permanent impairment of five percent.
Dr. Simpson indicated that the date of maximum medical improvement would correspond to
Dr. David’s October 29, 2013 examination and stated, “This reviewer would recommend five

2

percent lower extremity impairment and challenge the higher rating calculated at 12 percent,
which is not supported by the data documented.”
In a May 4, 2015 decision, OWCP vacated its February 11, 2015 decision, noting that
appellant’s submission of the October 29, 2013 report of Dr. David was sufficient to require this
action. It indicated that a schedule award decision was attached. In another decision also dated
May 4, 2015, OWCP granted appellant a schedule award for five percent permanent impairment
of his right leg. The award ran for 14.4 weeks from October 29, 2013 to February 6, 2014 and
was based on Dr. Simpson’s impairment rating derived from the findings of Dr. David.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. For evaluation of the claimed impairment in this case, reference is made to
Table 16-3 (Foot and Ankle Regional Grid) beginning on page 501.5 After the class of diagnosis
is determined from the Foot and Ankle Regional Grid (including identification of a default grade
value), the Net Adjustment Formula is applied using the GMFH, GMPE, and GMCS. The Net
Adjustment Formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).6
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”7 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial

2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

W.B., Docket No. 14-1982 (issued August 26, 2015). For OWCP decisions issued after May 1, 2009, the sixth
edition of the A.M.A., Guides is used. B.M., Docket No. 09-2231 (issued May 14, 2010).
5

See A.M.A., Guides 509-11 (6th ed. 2009).

6

Id at 515-22.

7

5 U.S.C. § 8123(a).

3

medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.8
ANALYSIS
OWCP accepted sprain of unspecified sites of the right leg and knee due to an April 21,
2013 work injury. On May 4, 2015 it granted appellant a schedule award for five percent
permanent impairment of his right lower extremity. The award was based on an impairment
rating by Dr. Simpson, a Board-certified orthopedic surgeon, who served as the medical adviser.
Dr. Simpson’s impairment rating was derived from the October 29, 2013 examination findings of
Dr. David, an attending Board-certified orthopedic surgeon.
The Board finds that there is a conflict in the medical opinion evidence regarding
appellant’s right lower extremity impairment between Dr. David, the attending physician, and
Dr. Simpson, OWCP medical adviser.9
In his October 29, 2013 report, Dr. David concluded that appellant had 12 percent
permanent impairment of his right lower extremity. He reported that, upon testing of various
ankle motions, appellant had full right ankle range of motion compared to the opposite side,
except that his left ankle inversion was to 30 degrees and his right ankle inversion was only to 20
degrees. Dr. David noted that, based on Table 16-2 (Foot and Ankle Regional Grid) on page 501
of the sixth edition of the A.M.A., Guides, appellant’s moderate motion deficit on right ankle
inversion and “mild weakness of both the inversion and posterior tibial tendon” meant that he
had 12 percent permanent impairment of his right lower extremity. He effectively placed
appellant’s right lower extremity strain under a class 1 category with a default value of 10
percent which was raised to 12 percent due to tendon weakness. Dr. David indicated that, at the
time of the October 29, 2013 examination, appellant had reached maximum medical
improvement.
In contrast, Dr. Simpson determined on April 15, 2015 that appellant had five percent
permanent impairment of his right lower extremity. He stated that, under Table 16-2 (Foot and
Ankle Regional Grid) on page 501, appellant had a strain with mild motion deficit which would
place him under class 1 (five percent default rating), thereby placing him in a different subclass
of class 1 than Dr. David’s evaluation. Dr. Simpson derived grade modifiers and indicated that
application of the Net Adjustment Formula resulted in no adjustment from the default value of
five percent. Therefore, appellant had a total right lower extremity permanent impairment of five
percent. Dr. Simpson indicated that the date of maximum medical improvement would
correspond to Dr. David’s October 29, 2013 examination.
In order to resolve the conflict in the medical opinion evidence, the case shall be
remanded to OWCP for referral of appellant to an impartial medical specialist for an examination
and evaluation of the permanent impairment of his right lower extremity. After carrying out this

8

William C. Bush, 40 ECAB 1064 (1989).

9

See supra notes 7 and 8.

4

development, OWCP shall issue a de novo decision regarding appellant’s entitlement to schedule
award compensation.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
has more than five percent permanent impairment of his right lower extremity. The case is
remanded to OWCP for further development.
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2015 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded to OWCP for further proceedings
consistent with this decision of the Board.
Issued: October 23, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

